IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 25, 2009

                                     No. 08-10908                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



RACHEL RUIZ,

                                                   Plaintiff – Appellant,

ESTATE OF BRADLEY JAMES THOMPSON, Deceased,

                                                   Intervenor – Appellant
v.

PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                                                   Defendant – Third Party Plaintiff

v.

KRISTINA THOMPSON,

                                                   Third Party Defendant – Appellee.




                   Appeal from the United States District Court
              for the Northern District of Texas, Fort Worth Division
                            USDC No. 4:07-CV-029-BE


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
                                      No. 08-10908

       Arkansas Army National Guard member Bradley James Thompson died
on October 20, 2006, triggering a payout on his Servicemen’s Group Life
Insurance Act policy. Appellant Rachel Ruiz was Bradley Thompson’s wife at
the time of his death. As executor of his estate, and on her own behalf as a
putative beneficiary of the SGLIA policy, Ruiz appeals an order of summary
judgment holding that Third Party Defendant–Appellee Kristina Thompson,
Bradley Thompson’s previous wife, is a 25 percent beneficiary of the SGLIA
policy. Reviewing the grant of summary judgment de novo, we affirm.1
       Federal law directly governs the procedures for designating beneficiaries
of an SGLIA policy. See generally Ridgway v. Ridgway, 454 U.S. 46 (1981).
Under Ridgway, neither state law nor state court orders such as divorce decrees
can modify designated beneficiaries under the SGLIA. Dohnalik v. Somner, 467
F.3d 488, 490–91 (5th Cir. 2006). The designated beneficiaries can only be
changed if “the proper office” receives, prior to the death of the insured, an
appropriate signed document changing the beneficiary. Id. at 490, 491.
       It is clear from the record that prior to Bradley and Kristina Thompson’s
divorce on September 16, 2006, the proper military office received an appropriate
designation of beneficiary form, signed by Bradley, designating Kristina a 25
percent beneficiary of his SGLIA policy. The parties dispute, however, whether
he changed that designation after he and Kristina divorced.
       Kristina Thompson submitted as evidence an affidavit from Sergeant First
Class Paul J. Melton, in which he states it was his responsibility, as a member
of Bradley Thompson’s National Guard unit, to review personnel files and


Circuit Rule 47.5.
       1
          We review a grant of summary judgment de novo. Waltman v. Payne, 535 F.3d 342,
349 (2008). In addition to granting summary judgment for Kristina Thompson against Ruiz,
the trial court denied Ruiz’s motion for summary judgment. We interpret Ruiz’s appellate
brief to challenge the granting of Thompson’s motion, rather than the denial of her own, but
in any case we would uphold the trial court on both decisions.

                                             2
                                   No. 08-10908

ascertain the SGLIA designation of beneficiary form in force upon the death of
a member of the unit. He states that Bradley Thompson had possession of his
own personnel file at the time of his death, because he needed it to apply for a
job in Texas. Melton traveled to Texas to attend Bradley Thompson’s funeral
and recover the file. He states that “[t]he most recent designation form in
[Bradley Thompson’s] file is the one . . . in which Kristina Thompson was
designated a 25 percent lump-sum beneficiary . . . dated September 19, 2005.”
      Ruiz presented a document purporting to be a subsequent form in which
Bradley, after the divorce, substitutes Ruiz for Kristina Thompson. It contains
a “Bradley Thompson” signature, but it is not signed or acknowledged in the
appropriate boxes to indicate receipt by the military. Ruiz claims it is a copy she
found in Bradley Thompson’s truck, and speculates that he must have turned in
the original form prior to his death. She also challenges various aspects of the
Melton affidavit. Most importantly she argues that Melton does not claim
personal knowledge sufficient to rule out Thompson having turned in a
subsequent form.
      We need not decide whether the objections to the Melton affidavit are
valid, because we agree with the district court that Ruiz fails to raise a fact issue
on whether a proper office ever received a signed form substituting Ruiz for
Kristina Thompson.       Kristina Thompson’s motion for summary judgment
appropriately demonstrated that she was the properly designated beneficiary as
of September 19, 2005. To survive summary judgment it was then incumbent
upon Ruiz, by affidavits of her own, depositions, answers to interrogatories, or
admissions on file, to demonstrate a fact issue as to whether the proper office
later received a signed form substituting Ruiz as the beneficiary. See Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). Ruiz pleaded contrary facts, but failed
to support them with evidence. According to her brief, Ruiz’s evidence that the
proper office received such a change of beneficiary form consists of “Appellant’s

                                         3
                                       No. 08-10908

opinion” that Melton “was earlier personally involved . . . with absconding with
and losing or intentionally losing or destroying the original copy of the
Decedent’s signed change of beneficiary form which he had executed in behalf
of his new wife.” 2 Ruiz cites no evidence that Bradley Thompson ever gave such
a form to Melton or that Melton would have been the appropriate person to
receive the form at the time, nor any evidence that Melton lost or absconded
with such a form. She states no possible motive for such conduct. She does not
contest that she declined to depose Melton, and she cites no evidence that he is
anything other than an upstanding serviceman. In light of these omissions, her
copy of the purported change of beneficiary form does not create a fact issue
under the strict standards of Ridgway.
       Ruiz’s remaining arguments against summary judgment are without
merit. She attempts to avoid Kristina Thompson’s evidence by proposing we
apply various canons of statutory construction to an order below, to absurdly
conclude that the trial court meant to grant leave to file a motion, but not the
accompanying brief and exhibits. We decline to do so; the trial court’s contrary
intent appears from the order itself, common sense, and subsequent rulings. We
also reject Ruiz’s argument that various facts should be deemed admitted by
Kristina Thompson based on failure to deny assertions in Ruiz’s cross-claims.
The trial court properly concluded that the cross-claims were “no more than the
inverse of the cross-claim asserted by [Kristina] Thompson.” Ruiz had notice of
Kristina Thompson’s contrary assertions, and therefore cannot prevail based
solely on unsupported pleadings. See Trotter v. Jack Anderson Enters., Inc., 818
F.2d 431, 436 (5th Cir. 1987).



       2
         We note that Ruiz, supposedly “[f]or purposes of brevity and convenience,” declined
to include “a formal statement of the facts” in her brief. She likewise failed to attach
supporting record excerpts or otherwise cite supporting evidence in the record. She argues she
raised fact issues “based upon the pleadings alone.”

                                              4
                        No. 08-10908

The ruling below is therefore AFFIRMED.




                             5